                                           Case 4:20-cv-07623-PJH Document 8 Filed 01/12/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HERMAN TAMRAT,                                  Case No. 20-cv-07623-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF DISMISSAL WITH LEAVE
                                                 v.                                      TO AMEND
                                   9

                                  10     SONOMA COUNTY DETENTION
                                         FACILITY'S ADMINISTRATION, et al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, has filed a pro se civil rights complaint under 42 U.S.C. §

                                  14   1983. He has been granted leave to proceed in forma pauperis.

                                  15                                           DISCUSSION

                                  16          STANDARD OF REVIEW
                                  17          Federal courts must engage in a preliminary screening of cases in which prisoners

                                  18   seek redress from a governmental entity or officer or employee of a governmental entity.

                                  19   28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and

                                  20   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief

                                  21   may be granted, or seek monetary relief from a defendant who is immune from such

                                  22   relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.

                                  23   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  24          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement

                                  25   of the claim showing that the pleader is entitled to relief." "Specific facts are not

                                  26   necessary; the statement need only '"give the defendant fair notice of what the . . . . claim

                                  27   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)

                                  28   (citations omitted). Although in order to state a claim a complaint “does not need detailed
                                             Case 4:20-cv-07623-PJH Document 8 Filed 01/12/21 Page 2 of 6




                                   1   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]

                                   2   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   3   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   4   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   5   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   6   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                   7   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                   8   conclusions can provide the framework of a complaint, they must be supported by factual

                                   9   allegations. When there are well-pleaded factual allegations, a court should assume their

                                  10   veracity and then determine whether they plausibly give rise to an entitlement to relief.”

                                  11   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  12            To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
Northern District of California
 United States District Court




                                  13   elements: (1) that a right secured by the Constitution or laws of the United States was

                                  14   violated, and (2) that the alleged deprivation was committed by a person acting under the

                                  15   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  16            LEGAL CLAIMS
                                  17            Plaintiff presents many allegations of mistreatment while in custody including

                                  18   excessive force, improper medical care and retaliation.1

                                  19            The Due Process Clause of the Fourteenth Amendment protects a post-

                                  20   arraignment pretrial detainee from the use of excessive force that amounts to

                                  21   punishment. Graham v. Connor, 490 U.S. 386, 395 n.10 (1989) (citing Bell v. Wolfish,

                                  22   441 U.S. 520, 535-39 (1979)). To prove an excessive force claim under § 1983, a pretrial

                                  23   detainee must show only that the “force purposely or knowingly used against him was

                                  24   objectively unreasonable.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). “A

                                  25   court must make this determination from the perspective of a reasonable officer on the

                                  26   scene, including what the officer knew at the time, not with the 20/20 vision of hindsight.”

                                  27

                                  28   1
                                           It appears plaintiff was a pretrial detainee during the relevant time.
                                                                                         2
                                           Case 4:20-cv-07623-PJH Document 8 Filed 01/12/21 Page 3 of 6




                                   1   Id. “A court (judge or jury) cannot apply this standard mechanically.” Id. “[O]bjective

                                   2   reasonableness turns on the ‘facts and circumstances of each particular case.’” Id.

                                   3   (quoting Graham v. Connor, 490 U.S. at 396).

                                   4          A non-exhaustive list of considerations that may bear on the reasonableness of

                                   5   the force used include “the relationship between the need for the use of force and the

                                   6   amount of force used; the extent of the plaintiff's injury; any effort made by the officer to

                                   7   temper or to limit the amount of force; the severity of the security problem at issue; the

                                   8   threat reasonably perceived by the officer; and whether the plaintiff was actively

                                   9   resisting.” Kingsley, 135 S. Ct. at 2473.

                                  10          Because the Kingsley standard applicable to excessive force claims by pretrial

                                  11   detainees is purely objective, it does not matter whether the defendant understood that

                                  12   the force used was excessive or intended it to be excessive. Castro v. Cnty. of Los
Northern District of California
 United States District Court




                                  13   Angeles, 833 F.3d 1060, 1069 (9th Cir. 2016) (en banc). A pretrial detainee can prevail

                                  14   by providing “‘objective evidence that the challenged governmental action is not rationally

                                  15   related to a legitimate governmental objective or that it is excessive in relation to that

                                  16   purpose.’” Id. (quoting Kingsley, 135 S. Ct. at 2473-74)) (emphasis in original).

                                  17          A claim for a violation of a pretrial detainee’s right to adequate medical care arises

                                  18   under the Fourteenth Amendment rather than the Eighth Amendment. See Gordon v.

                                  19   County of Orange, 888 F.3d 1118, 1122 & n.4 (9th Cir. 2018). The claim is evaluated

                                  20   under an objective deliberate indifference standard.

                                  21                 [T]he elements of a pretrial detainee’s medical care claim
                                                     against an individual defendant under the due process clause
                                  22                 of the Fourteenth Amendment are: (i) the defendant made an
                                                     intentional decision with respect to the conditions under which
                                  23                 the plaintiff was confined; (ii) those conditions put the plaintiff
                                                     at substantial risk of suffering serious harm; (iii) the defendant
                                  24                 did not take reasonable available measures to abate that risk,
                                                     even though a reasonable official in the circumstances would
                                  25                 have appreciated the high degree of risk involved—making the
                                                     consequences of the defendant’s conduct obvious; and (iv) by
                                  26                 not taking such measures, the defendant caused the plaintiff’s
                                                     injuries.
                                  27
                                       Id. at 1125. With regard to the third element, a defendant’s conduct must be objectively
                                  28
                                                                                      3
                                           Case 4:20-cv-07623-PJH Document 8 Filed 01/12/21 Page 4 of 6




                                   1   unreasonable – “a test that will necessarily ‘turn[] on the facts and circumstances of each

                                   2   particular case.’” Id. (citation omitted). The four-part test described in Gordon requires

                                   3   plaintiffs to prove more than negligence, but less than subjective intent – something akin

                                   4   to reckless disregard. Id.

                                   5          “Within the prison context, a viable claim of First Amendment retaliation entails five

                                   6   basic elements: (1) An assertion that a state actor took some adverse action against an

                                   7   inmate (2) because of (3) that prisoner's protected conduct, and that such action

                                   8   (4) chilled the inmate's exercise of his First Amendment rights, and (5) the action did not

                                   9   reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559,

                                  10   567-68 (9th Cir. 2005) (footnote omitted). Accord Pratt v. Rowland, 65 F.3d 802, 806 (9th

                                  11   Cir. 1995) (prisoner suing prison officials under § 1983 for retaliation must allege that he

                                  12   was retaliated against for exercising his constitutional rights and that the retaliatory action
Northern District of California
 United States District Court




                                  13   did not advance legitimate penological goals, such as preserving institutional order and

                                  14   discipline); Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir. 1994) (per curiam) (same);

                                  15   Rizzo v. Dawson, 778 F.2d 527, 532 (9th Cir. 1985) (contention that actions “arbitrary

                                  16   and capricious” sufficient to allege retaliation). The prisoner must show that the type of

                                  17   activity he was engaged in was constitutionally protected, that the protected conduct was

                                  18   a substantial or motivating factor for the alleged retaliatory action, and that the retaliatory

                                  19   action advanced no legitimate penological interest. Hines v. Gomez, 108 F.3d 265, 267-

                                  20   68 (9th Cir. 1997) (inferring retaliatory motive from circumstantial evidence).

                                  21          Plaintiff states that on June 9, 2019, defendant deputies Marlowe and Tamayo

                                  22   knocked plaintiff to the ground and then grabbed his hands, wrists and arms painfully

                                  23   bending them and causing injuries. He also alleges that he was slammed on the ground

                                  24   injuring his head. These allegations are sufficient to state an excessive force claim

                                  25   against Marlowe and Tamayo. To the extent plaintiff argues this excessive force was in

                                  26   retaliation for prior conduct, he must provide more information in light of the legal

                                  27   standards set forth above.

                                  28          Plaintiff also states that physician’s assistant Martin visited plaintiff’s cell later in
                                                                                       4
                                           Case 4:20-cv-07623-PJH Document 8 Filed 01/12/21 Page 5 of 6




                                   1   June 2019 to evaluate his injuries. Plaintiff states that Martin ended the evaluation after

                                   2   painfully squeezing plaintiff’s hands and wrists. Plaintiff states that he attempted to push

                                   3   her away while crying out in pain, but she ignored him. Plaintiff states that Martin

                                   4   performed a painful examination in retaliation for plaintiff brining to light a prior claim of

                                   5   excessive force where Martin lied in her medical evaluation. Plaintiff told Martin that he

                                   6   had evidence against her of lying and then she became angry and squeezed his wrists.

                                   7   This claim is dismissed with leave to amend. With respect to the improper medical care

                                   8   claim, plaintiff must provide more information that the pain Martin caused was not related

                                   9   to her exam of his injury in order to provide better medical care. With respect to the

                                  10   retaliation claim, plaintiff must demonstrate that defendant caused him injury during the

                                  11   medical examination because of plaintiff’s prior protected conduct.

                                  12          Plaintiff also alleges that defendant deputy Marlow harassed him using derogatory
Northern District of California
 United States District Court




                                  13   and racist comments, denied him toilet paper on an occasion and coughed and sneezed

                                  14   over plaintiff’s food tray. These isolated incidents fail to state a federal claim and are

                                  15   dismissed with leave to amend. Allegations of verbal harassment and abuse fail to state

                                  16   a claim cognizable under 42 U.S.C. § 1983. See Freeman v. Arpaio, 125 F.3d 732, 738

                                  17   (9th Cir. 1997) overruled in part on other grounds by Shakur v. Schriro, 514 F.3d 878,

                                  18   884-85 (9th Cir. 2008). This is so even if the verbal harassment is racially motivated.

                                  19   See Hoptowit v. Ray, 682 F.2d 1237, 1252 (9th Cir. 1982) (federal court cannot order

                                  20   guards to refrain from using racial slurs to harass prisoners). The Eighth Amendment

                                  21   requires only that prisoners receive food that is adequate to maintain health; it need not

                                  22   be tasty or aesthetically pleasing. See Graves v. Arpaio, 623 F.3d 1043, 1050 (9th Cir.

                                  23   2010). Nutritionally complete food served to inmates is deficient under constitutional

                                  24   standards, however, if it is prepared under conditions so unsanitary as to make it

                                  25   unwholesome and a threat to inmates who consume it. See Toussaint v. McCarthy, 597

                                  26   F. Supp. 1388, 1412 (N.D. Cal. 1984); cf. LeMaire, 12 F.3d at 1456 ("[t]he fact that the

                                  27   food occasionally contains foreign objects or sometimes is served cold, while unpleasant,

                                  28   does not amount to a constitutional deprivation") (quoting Hamm v. DeKalb County, 774
                                                                                       5
                                           Case 4:20-cv-07623-PJH Document 8 Filed 01/12/21 Page 6 of 6




                                   1   F.2d 1567, 1575 (11th Cir. 1985).

                                   2          Plaintiff also alleges that his inmate grievances were not properly processed or

                                   3   fully investigated. This claim is dismissed because there is no constitutional right to a

                                   4   prison administrative appeal or grievance system. See Ramirez v. Galaza, 334 F.3d 850,

                                   5   860 (9th Cir. 2003); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988).

                                   6          If plaintiff files an amended complaint, he must provide more information as

                                   7   discussed above. Plaintiff may also indicate he wishes to proceed solely on the

                                   8   excessive force claim in this complaint.

                                   9                                          CONCLUSION

                                  10          1. The complaint is DISMISSED with leave to amend in accordance with the

                                  11   standards set forth above. The amended complaint must be filed no later than February

                                  12   16, 2021, and must include the caption and civil case number used in this order and the
Northern District of California
 United States District Court




                                  13   words AMENDED COMPLAINT on the first page. Because an amended complaint

                                  14   completely replaces the original complaint, plaintiff must include in it all the claims he
                                       wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may
                                  15
                                       not incorporate material from the original complaint by reference. Failure to file an
                                  16
                                       amended complaint will result in this case only proceeding on the excessive force claim.
                                  17
                                              2. It is the plaintiff's responsibility to prosecute this case. Plaintiff must keep the
                                  18
                                       court informed of any change of address by filing a separate paper with the clerk headed
                                  19
                                       “Notice of Change of Address,” and must comply with the court's orders in a timely
                                  20
                                       fashion. Failure to do so may result in the dismissal of this action for failure to prosecute
                                  21
                                       pursuant to Federal Rule of Civil Procedure 41(b).
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: January 12, 2021
                                  24

                                  25
                                                                                                  /s/ Phyllis J. Hamilton
                                  26
                                                                                                 PHYLLIS J. HAMILTON
                                  27                                                             United States District Judge

                                  28
                                                                                      6
